Case: 12-30918   Document: 00512683312    Page: 1   Date Filed: 07/01/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                   July 1, 2014
                                No. 12-30918
                                                                  Lyle W. Cayce
                                                                       Clerk
REYMOND MEADAA; HARRY HAWTHORNE; JOSE MATHEW; DINESH
SHAW; NAVTEJ RANGI; NAJA HOLDINGS, L.L.C.; HULENCI, L.L.C.,

                                          Plaintiffs–Appellees,

v.

K.A.P. ENTERPRISES, L.L.C.; ARUN K. KARSAN; VERSHA PATEL
KARSAN; SAINATH, L.L.C.,

                                          Defendants–Appellants.


                Appeal from the United States District Court
                   for the Western District of Louisiana


Before OWEN, SOUTHWICK, and GRAVES, Circuit Judges.
PRISCILLA R. OWEN, Circuit Judge:
      In this interlocutory appeal, Arun K. Karsan, Versha Patel Karsan,
K.A.P. Enterprises, L.L.C., and SaiNath, L.L.C. (defendants) appeal the
district court’s grant of partial summary judgment in favor of seven investors.
Defendants challenge both the district court’s conclusion that there was a
failure of consideration because the investors did not receive the agreed upon
consideration in return for their investment and the district court’s order
holding all of the defendants jointly and solidarily liable. We affirm in part
and vacate in part.
     Case: 12-30918       Document: 00512683312         Page: 2     Date Filed: 07/01/2014


                                       No. 12-30918

                                              I
       Dr. Arun K. Karsan and Versha Patel Karsan (the Karsans) formed
K.A.P. Enterprises, L.L.C. (K.A.P.), as a holding company for their personal
investments. Five months later, K.A.P. executed a letter of intent to purchase
the Louisiana Hotel and Convention Center (the hotel) out of bankruptcy. To
finance the purchase, K.A.P. obtained a $6.7 million loan from Red River Bank
(the Bank), which the Karsans personally guaranteed. The loan agreement
required K.A.P. to raise an additional $2.75 million to renovate the hotel.
       The Karsans thereafter invited some of Dr. Karsan’s medical colleagues,
including the plaintiffs (the investors), 1 to an investment presentation on
November 22, 2006 at Copeland’s restaurant.                    The presentation, titled
“Louisiana Hotel & Convention Center,” described the hotel and the Karsans’
plans for its renovation. Additionally, it offered the investors two different
investment options: a “private debt” offering and an “equity” offering. The
latter permitted investors to become “Share Certificate Holder[s]” and
“Participate in [the] Profits or Dividends” for $125,000 per share.                      The
presentation, however, did not identify the entity from which shares were
being offered. Nor did the presentation mention K.A.P. or discuss what entity
owned or would own the hotel.
       About a week after the presentation, Mrs. Karsan formed SaiNath,
L.L.C. (SaiNath), and designated Dr. Karsan and herself as the company’s
members and managers. Shortly thereafter, each of the investors signed a
“Letter of Interest,” agreeing to purchase “share units” of SaiNath for
“$125,000 per share unit.” Although the letters of interest did not say that
SaiNath was to own the hotel, the words “(Louisiana convention center and


       1 Not all of the individuals who invested in the hotel have filed suit. For the sake of
brevity, however, we refer to the plaintiff investors as “the investors.”


                                              2
    Case: 12-30918     Document: 00512683312      Page: 3    Date Filed: 07/01/2014


                                  No. 12-30918

hotel)” appeared at the top of the page in large font, immediately below the
“Letter of Interest” title. Additionally, the letter stated that “[t]he date of this
confidential private offering memorandum began on 11/22/2006 during a
presentation of the business at the Copeland’s Restaurant in Alexandria, LA.”
Collectively, the investors purchased 28 equity shares for $3.5 million. It is
undisputed that the Karsans and each of the investors intended for SaiNath to
own the hotel.
      The investors’ funds ultimately were deposited into a bank account in
SaiNath’s name. The money was used to renovate the hotel and pay down
K.A.P.’s loan from the Bank.        Title to the hotel, however, has not been
transferred to SaiNath. Instead, for accounting purposes at least, SaiNath has
paid “rent” to K.A.P. in exchange for the hotel’s revenues. Additionally, the
Karsans remain the sole record members and managers of SaiNath.
Nonetheless, the Karsans have treated the investors as members of SaiNath
when preparing both tax and financial documents.
      Almost three years after SaiNath was formed, the investors filed suit
against the Karsans, K.A.P., and SaiNath. In their complaint, the investors
alleged various causes of action against K.A.P. and the Karsans, including
breach of contract and violations of the Securities Exchange Act of 1934. They
did not assert any causes of action against SaiNath, except to demand a formal
accounting pursuant to Louisiana corporate law. The district court initially
granted a motion for partial summary judgment filed by the investors (the May
2010 order), holding all of the defendants liable for breach of contract and
ordering them to return the $3.5 million paid by the investors. Subsequently,
however, the district court granted in part a motion by K.A.P. and the Karsans
to alter or amend the judgment (the August 2010 order). The court reaffirmed
its holding that there had been a breach of contract but determined that its



                                         3
    Case: 12-30918         Document: 00512683312         Page: 4      Date Filed: 07/01/2014


                                       No. 12-30918

decision to hold the Karsans personally liable “rest[ed] upon unclear grounds”
because there was “at least some argument that the Karsans, as members of
Sainath, may have been operating under . . . the ‘corporate veil.’” The court
therefore withdrew its grant of partial summary judgment and ordered
supplemental briefing on the issue of which defendants should be held liable.
      In their supplemental brief, the Karsans and K.A.P. included an affidavit
by Kurt Oestriecher. Finding some of Oestriecher’s conclusions not based on
personal knowledge, the district court granted the investors’ motion to strike
the affidavit (the September 2011 order). After further consideration, the
district court issued a supplemental ruling holding each of the defendants
liable for the return of the $3.5 million (the December 2011 order). The court
held that SaiNath was obligated to return the money it had received because
there had been a failure of consideration. The court found K.A.P. liable on the
ground of unjust enrichment and that the Karsans were liable “through a
piercing of the [corporate] veil of SaiNath.” After the court denied defendants’
motion to alter or amend the judgment (the March 2012 order), it certified the
December 2011 judgment pursuant to Federal Rule of Civil Procedure 54(b).
This appeal followed.
                                              II
      Prior to examining the merits of the parties’ dispute, we must determine
the scope of our jurisdiction. 2 In their notice of appeal, defendants state that
they are appealing five orders: (a) the May 2010 order initially granting partial
summary judgment; (b) the August 2010 order granting in part and denying in
part the Karsans’ and K.A.P.’s motion to alter or amend; (c) the September
2011 order granting plaintiffs’ motion to strike the affidavit of Kurt
Oestriecher; (d) the December 2011 order reinstating partial summary


      2 Mart. v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010).


                                               4
     Case: 12-30918       Document: 00512683312          Page: 5     Date Filed: 07/01/2014


                                       No. 12-30918

judgment in favor of plaintiffs and holding defendants jointly and solidarily
liable; and (e) the March 2012 order denying defendants’ motions to alter the
December 2011 order. The district court, however, did not certify all of these
judgments in its Rule 54(b) order. It listed only the December 2011 order in
the certification. In light of this discrepancy, plaintiffs have moved this court
to dismiss defendants’ appeal of the other four orders for lack of jurisdiction.
       Plaintiffs argue that this court lacks jurisdiction to review the four
orders because “Rule 54(b) only grants an appellate court jurisdiction to review
final judgments that are explicitly designated as such under the Rule.” This is
a misstatement of the law. “A proper Rule 54(b) judgment is a final judgment
for all purposes on the adjudicated claims.” 3               When such a judgment is
appealed, therefore, “all interlocutory orders of the district court leading up to
the judgment merge into the final judgment and become appealable at that
time.” 4   On appeals from Rule 54(b) judgments, this court has reviewed
discovery and other interlocutory orders that underlie those judgments. 5
Three of the four non-certified orders listed in defendants’ notice of appeal (all
but the March 2012 order) are non-final orders that led up to the December




       3  10 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE—CIVIL § 54.28[3][c] (3d
ed. 2014) (citation omitted); see also Smith v. Mine Safety Appliances Co., 691 F.2d 724, 725
(5th Cir. 1982) (“For purposes of appealability, a judgment entered pursuant to [Rule 54(b)]
is a final judgment . . . .”).
       4 10 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE—CIVIL § 54.28[3][c] (3d
ed. 2014) (citation omitted); see also Dickinson v. Auto Ctr. Mfg. Co., 733 F.2d 1092, 1102 (5th
Cir. 1983) (“Under the final judgment appealability rule, a party may obtain review of
prejudicial adverse interlocutory rulings upon his appeal from adverse final judgment, at
which time the interlocutory rulings (nonreviewable until then) are regarded as merged into
the final judgment terminating the action.”).
       5 See, e.g., Am. Family Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 893-94
(5th Cir. 2013) (reviewing on appeal of Rule 54(b) judgment the district court’s order limiting
discovery).


                                               5
     Case: 12-30918         Document: 00512683312        Page: 6     Date Filed: 07/01/2014


                                        No. 12-30918

2011 judgment and merge into it. We therefore have jurisdiction to review
those decisions.
       The March 2012 order, however, came after the December 2011 order.
The parties have not pointed to a case from this circuit that addresses whether
courts of appeals possess jurisdiction to review a denial of a Rule 59 motion to
alter or amend a certified judgment, and our independent research has not
revealed any. At least one of our sister circuits, however, has considered the
issue and concluded that such judgments are subject to review. 6                      Such a
conclusion is eminently sensible. An order affirming a prior judgment is just
as much an integral part of that judgment as the evidentiary rulings that
paved the way to the judgment. Furthermore, it would be a needless waste of
judicial resources to require the parties to return to the district court to certify
the same essential judgment and then appeal it anew. 7 We therefore conclude
that we possess jurisdiction to review all of the orders listed in defendants’
notice of appeal.
                                              III
       Turning to the merits, we review “a grant of summary judgment de novo,
applying the same standards as the district court.” 8 Under those standards,
summary judgment is appropriate if “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment




       6 See Stephenson v. Calpine Conifers II, Ltd., 652 F.2d 808, 811 (9th Cir. 1981) (holding
that it had jurisdiction to review denial of motions under Rules 59 and 60 that were filed and
denied after the entry of judgment under Rule 54(b)), overruled on other grounds, Puchall v.
Houghton, Cluck, Coughlin & Riley (In re Wash. Pub. Power Supply Sys. Sec. Litig.), 823 F.2d
1349 (9th Cir. 1987).
       7 Cf. FED. R. APP. P. 4(a)(4)(A)(iv) (providing that the time to file a notice of appeal
does not begin to run until the court disposes of a Rule 59 motion).
       8   EEOC v. Agro Distrib., LLC, 555 F.3d 462, 469 (5th Cir. 2009).


                                               6
    Case: 12-30918          Document: 00512683312         Page: 7      Date Filed: 07/01/2014


                                        No. 12-30918

as a matter of law.” 9 “On review of a grant of summary judgment, all facts and
inferences must be construed in the light most favorable to the non-movant,”
in this case the defendants. 10
      We review a district court’s exclusion of evidence submitted in a
summary judgment proceeding for abuse of discretion. 11                       “Resolution of
preliminary factual questions concerning the admissibility of evidence are
reviewed for clear error.” 12 A district court’s decision not to amend or alter a
judgment under Rule 59(e) is also reviewed for abuse of discretion. 13
                                              IV
      We first consider the district court’s order striking the affidavit of Kurt
Oestriecher.        K.A.P. and the Karsans attached the affidavit to their
supplemental brief concerning which defendants should be held liable for the
return of the $3.5 million. In the affidavit, Oestriecher, a certified public
accountant, reached various conclusions regarding SaiNath’s financial and
accounting history and the financial transactions between the company and
both the Karsans and K.A.P. He concluded, for instance, that “the transactions
of SaiNath have not resulted in any direct advantage to the Karsans to the
detriment of the Plaintiffs as members of SaiNath” and that SaiNath had been
treated from an accounting standpoint as separate and distinct from both the
Karsans and K.A.P. Oestriecher attested that these conclusions were based on
“personal knowledge, information and belief” and that he had reviewed




      9   FED. R. CIV. P. 56(a).
      10   Kirschbaum v. Reliant Energy, Inc., 526 F.3d 243, 248 (5th Cir. 2008).
      11   R.R. Mgmt. Co. v. CFS La. Midstream Co., 428 F.3d 214, 217 (5th Cir. 2005).
      12   Id.
      13   Morris v. PLIVA, Inc., 713 F.3d 774, 776 (5th Cir. 2013).


                                               7
     Case: 12-30918         Document: 00512683312     Page: 8     Date Filed: 07/01/2014


                                       No. 12-30918

K.A.P.’s tax returns as well as SaiNath’s bank statements, general ledgers, and
tax returns.
      Notwithstanding Oestriecher’s attestations, the district court found that
the affidavit failed to meet the personal knowledge requirement of Federal
Rule of Civil Procedure 56. The court reasoned that the documents Oestriecher
reviewed could not provide him with personal knowledge of a number of the
conclusions in the affidavit.          K.A.P.’s tax returns and SaiNath’s financial
documents could not allow Oestriecher to know that SaiNath’s transactions
failed to confer a benefit on the Karsans or harm the investors, or that there
had been no commingling of assets. As a result, the court concluded, the
“affidavit lack[ed] the factual basis necessary for Mr. Oestriecher to reach a
number of his conclusions.” K.A.P. and the Karsans argue that this ruling was
erroneous because, as a certified public accountant, Oestriecher could have
determined whether there was a commingling of funds and the extent to which
benefits and detriments were conferred simply by consulting the documents he
examined.
      Federal Rule of Civil Procedure 56(c)(4) provides that an affidavit “used
to support or oppose a motion” for summary judgment “must be made on
personal knowledge.” 14 We have repeatedly held that an affidavit does not
meet this requirement simply because the affiant states that her conclusions
are based on personal knowledge. Rather, the affiant must provide the district
court with sufficient information to allow the latter to conclude that the
affiant’s assertions are indeed based on such knowledge. 15




      14   FED. R. CIV. P. 56(c)(4).
      15 See, e.g., United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507-08 (5th
Cir. 2008); Askanase v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997).


                                             8
    Case: 12-30918         Document: 00512683312         Page: 9     Date Filed: 07/01/2014


                                        No. 12-30918

      The district court did not commit clear error in finding that Oestriecher
lacked personal knowledge of the conclusions he was asserting. It is by no
means clear how a certified public accountant can obtain personal knowledge
of the effects of the actions of one entity on other parties without reviewing the
latter’s financial documents. If Oestriecher was able to gain such knowledge
about the Karsans and the investors merely by consulting SaiNath’s financial
statements and K.A.P.’s tax returns, it was incumbent upon him to explain
how he acquired such knowledge. In the absence of that explanation, we
cannot form “the definite and firm conviction that a mistake has been
committed.” 16 Accordingly, we conclude that the district court did not abuse
its discretion in striking Oestriecher’s affidavit.
                                               V
      We next consider whether the district court erred in granting plaintiffs’
motion for partial summary judgment. The district court concluded that there
had been a failure of consideration as a matter of law because “(1) the transfer
of the Convention Center to Sainath was the paramount purpose of forming
the company, purchasing membership units in it, and maintaining its
existence; and (2) the Convention Center was never transferred to Sainath.”
The investors did not receive what they were entitled to receive under the
contract, which was equity interests in an entity that owned and operated the
hotel. Under Louisiana Civil Code article 2485, a buyer may seek dissolution
of a sale when the seller fails to deliver the thing sold. 17 The district court
accordingly held that plaintiffs were entitled to dissolve the sale and to a
return of their $3.5 million investment.




      16   Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985).
      17   LA. CIV. CODE ANN. art. 2485 (2013).


                                               9
   Case: 12-30918           Document: 00512683312    Page: 10    Date Filed: 07/01/2014


                                      No. 12-30918

      Defendants offer a number of arguments as to why the district court’s
conclusion was erroneous. First, K.A.P. and the Karsans contend that the
district court failed to apply Louisiana Civil Code article 2456. That provision
states that “[o]wnership is transferred between the parties as soon as there is
agreement on the thing and the price is fixed, even though the thing sold is not
yet delivered nor the price paid.” 18 Defendants argue that since the parties
agreed that the investors would pay $125,000 per share of an entity owning
the hotel, “the District Court should have concluded that the sale had been
perfected between the parties to the sale even though the thing sold had not yet
been delivered (i.e. moving record title ownership of the Convention Center
into SaiNath).”
      We disagree.           Although article 2456 provides for the transfer of
ownership at the moment of agreement, it does not purport to limit a buyer’s
rights in the event the seller fails to deliver the item sold, including a buyer’s
right under article 2485 to seek dissolution. 19 Louisiana courts have never
given the provision such a construction. Further, even if article 2456 negated
a buyer’s rights under article 2485, it would not have the effect of transferring
the hotel from K.A.P. to SaiNath or directly to the investors because the parties
never agreed upon the terms of such a transfer.                 The investors had no
agreement with K.A.P. Nor did SaiNath. SaiNath could not require K.A.P. to
transfer ownership of the hotel. The Karsans, who were the sole members of
K.A.P., desired SaiNath to assume K.A.P.’s mortgage from the Bank, but the
investors opposed this plan. The “price” of transferring ownership of the hotel
from K.A.P. to SaiNath was not “fixed” within the meaning of article 2456.




      18   Id. art. 2456.
      19   Id.


                                           10
    Case: 12-30918        Document: 00512683312          Page: 11      Date Filed: 07/01/2014


                                        No. 12-30918

       K.A.P. and the Karsans argue that, irrespective of who technically owns
the hotel, there was no breach of contract because “Plaintiffs derived exactly
the same benefit and are in exactly the same position as they would have been
had record title been transferred into the name of SaiNath.” This is so, they
claim, because the Karsans have provided plaintiffs with financial documents
reflecting their proportional ownership of SaiNath and the revenue identified
in these documents “was being generated by the operation of the Convention
Center by SaiNath.” As a result, the failure to transfer the hotel was not a
breach of the contract. This contention is also unavailing.
       Louisiana Civil Code article 2475 provides that a seller’s duty is “to
deliver the thing sold.” 20          Throughout the litigation, the parties have
consistently agreed that the “thing[s] sold” were equity interests in an entity
that would own and operate the hotel. Ample evidence in the record supports
this conclusion. During her deposition, Mrs. Karsan stated that the contract
was for the sale of interests in a company that was to “own and operate the
convention center.”        In the answer filed by the Karsans and K.A.P., they
likewise noted that “the plaintiffs . . . were invited to become members of a new
limited liability company that would own the hotel.” The parties also agree
that SaiNath does not own the hotel. That the Karsans prepared financial
statements showing SaiNath as being in the same position as if it did own the
hotel is irrelevant. The plaintiffs did not agree to be owners of a company that
rented the hotel without a binding legal agreement and subject to the whims
of K.A.P. Similarly, it is not sufficient that SaiNath operates the hotel because
the contract requires that the company own and operate the facility. As the
district court reasoned, even if the defendants’ treatment of the plaintiffs as

       20 Id. art. 2475; see also Derbonne v. Burton, 189 So. 473, 474 (La. Ct. App. 1939) (“[I]f
the seller fails to deliver the thing sold at the time agreed upon, the buyer may demand a
cancellation of the sale . . . .”).


                                               11
    Case: 12-30918         Document: 00512683312         Page: 12    Date Filed: 07/01/2014


                                        No. 12-30918

members of SaiNath made them members of the company, the investors would
still not have received the benefit of the bargain, which was ownership of a
company that owned and operated the hotel.
       SaiNath also asserts that there was no breach of contract, but for
different reasons. It contends that the contract was simply for the sale of
equity interests in SaiNath and that the investors have received such
interests. 21 That SaiNath does not own the hotel is a matter that should be
resolved through a different cause of action, such as a suit under the Exchange
Act or an action for misrepresentation, SaiNath maintains. SaiNath further
argues that, if there was a breach of contract, the plaintiffs are not entitled to
recovery because their failure to sign the Operating Agreement and their
initiation of the instant litigation constituted bad faith and/or negligence.
However, these contentions have not been properly preserved for appeal
because they were not raised in the district court. 22            The Karsans and K.A.P.
assert these same arguments for the first time in their reply brief, which, as
appellants, they may not do. 23
       Over the course of three years of litigation, SaiNath did not assert that
the contract was simply for the sale of equity interests in SaiNath. Instead, it



       21 Although one can construe SaiNath’s opening brief as making this argument, it is
by no means clear that this was the party’s intended contention. For elsewhere in the brief
SaiNath concedes that the contract was for the sale of a company that owned the hotel. Only
in their reply brief and at oral argument did SaiNath clearly contend that there was no
breach of contract because the contract consisted only of the sale of interests in a company
and the plaintiffs received those interests. For this reason alone, the argument is waived.
See Steering Comm. v. Wash. Grp. Int’l, Inc. (In re Katrina Canal Breaches Litig.), 620 F.3d
455, 459 n.3 (5th Cir. 2010) (holding that arguments not raised in the opening brief are
waived).
       22Bayou Liberty Ass’n, Inc. v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 398 (5th Cir.
2000) (“We do not consider issues raised for the first time on appeal except in extraordinary
instances when such consideration is required to avoid a miscarriage of justice . . . .”).
       23   Katrina Canal Breaches Litig., 620 F.3d at 459 n.3.


                                               12
    Case: 12-30918        Document: 00512683312          Page: 13     Date Filed: 07/01/2014


                                       No. 12-30918

and its member-managers consistently took the position that the contract was
for the sale of interests in an entity that owned and operated the hotel. Even
in its reply brief in this court, SaiNath states that “a thorough review of the
sale documents and pro forma reveals that intent of the sale was to convey
equity units in a company that owned and operated a hotel.” Similarly, neither
SaiNath nor any of the other defendants ever averred that plaintiffs were
barred from recovery as a result of bad faith or negligence. 24
       SaiNath contends that it did not waive any arguments by failing to raise
them before the trial court because “Plaintiffs’ complaint and motion for
summary judgment names SaiNath as a ‘nominal’ and ‘derivative’ defendant.”
SaiNath argues that it “had no reason to assert affirmative defenses until the
trial court issued its judgment in equity against SaiNath.” This assertion lacks
support in the record. Although the investors did not initially seek damages
from SaiNath, the district court explicitly informed the parties that it was
considering holding SaiNath liable for return of the $3.5 million investment.
The court specifically asked that the parties brief “whether one or both of the
corporate defendants [i.e., K.A.P. and SaiNath] may or should also be liable
individually, jointly, or in solido, for the refund mandated by the Court’s
judgment.” This is thus not an “extraordinary instance[]” in which this court’s
refusal to consider an issue first raised on appeal will result in “a miscarriage



       24  SaiNath asserts that the Karsans and K.A.P. placed the issue of bad faith before
the district court. The record does not support this contention. In their reply brief in support
of their motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1), K.A.P. and
the Karsans contended that “Plaintiffs Thwarted The Transfer Of The Hotel And Convention
Center From KAP To SaiNath.” This point was not made in order to assert that plaintiffs
were barred from recovery as a consequence of Louisiana contract law. Instead, it was made
simply to show that the matter belonged in state court because the investors did not have a
claim under the Exchange Act. At no point over the course of the litigation did any defendant
contend that plaintiffs were precluded from recovering for breach of contract as a result of
plaintiffs’ bad faith or negligence.


                                              13
    Case: 12-30918         Document: 00512683312         Page: 14   Date Filed: 07/01/2014


                                        No. 12-30918

of justice.” 25 We do not address the arguments raised for the first time on
appeal.
                                              VI
      Lastly, we consider whether the district court erred in holding all of the
defendants liable for the return of the $3.5 million. In reaching this conclusion,
the district court analyzed each defendant’s liability separately. The court held
that SaiNath was obligated to return the money it had received because there
had been a failure of consideration and that K.A.P. was liable for the return of
the funds because it had been unjustly enriched by the receipt of plaintiffs’
funds.     The district court imposed liability upon the Karsans “through a
piercing of the veil.”
      The district court did not err in finding SaiNath liable. The investors
paid SaiNath substantial amounts to become members of SaiNath with the
understanding that SaiNath would obtain ownership of the hotel. All of the
invested funds were deposited into SaiNath’s account. The district court did
not err in finding that there was a failure of consideration in this transaction
because SaiNath never obtained ownership of the hotel.
      Nor did the district court err in holding K.A.P. liable under a theory of
unjust enrichment. Although K.A.P. argues that the investors have other
remedies available at law against SaiNath and the Karsans, that is irrelevant.
The focus is whether the investors have an adequate remedy at law against
K.A.P. The investors have no contract or other agreement with K.A.P. No
representations were made by K.A.P. to the investors. The investors were not
informed of the existence of K.A.P. when the investment was structured. The
$3.5 million paid by the investors to SaiNath was directed to K.A.P. without
the investors’ knowledge or consent. Those funds were used by K.A.P. to

      25   Bayou Liberty Ass’n, Inc., 217 F.3d at 398.


                                               14
    Case: 12-30918        Document: 00512683312         Page: 15   Date Filed: 07/01/2014


                                        No. 12-30918

improve property it owned and to pay down K.A.P.’s debt to the Bank. The
investors received nothing in return, other than perhaps certain tax benefits.
The district court did not err in holding that under Louisiana law, including
article 2298, 26 K.A.P. was unjustly enriched at the expense of the investors
and should be required to return the investment proceeds that SaiNath
directed to K.A.P.
      The district court held that the Karsans were liable “through a piercing
of the veil.” Since the district court’s decision, the Supreme Court of Louisiana
has issued a decision in Ogea v. Merritt 27 that considers the extent of the
limitation of liability afforded a member of a limited liability company. The
Louisiana court has authoritatively construed Louisiana Revised Statutes
§ 12:1320. The district court did not have the benefit of this decision when it
analyzed “piercing of the veil.” We remand for the district court to consider, in
the first instance, the application of the Louisiana court’s analysis to the facts
of the present case. In so doing, we do not, of course, limit the district court to
a theory of liability based on piercing the corporate veil in determining if the
Karsans are individually liable to the investors.
                                           *        *    *
      We affirm the district court’s partial summary judgment as to SaiNath
and K.A.P. We vacate and remand as to the Karsans in their individual
capacities for further proceedings.




      26   LA. CIV. CODE. ANN. art. 2298 (2013).
      27   2013-1085 (La. 12/10/13); 130 So. 3d 888.


                                               15